 Case 2:20-cv-04374-RGK-MRW Document 29 Filed 07/26/21 Page 1 of 2 Page ID #:276



 1
                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
     OFELIA DOLLIVER, an individual,       &DVH 1R íFYí 5*. 05:[
11
              Plaintiff,                   [Assigned to the Hon. R. Gary Klausner,
12                                         Courtroom No. Courtroom 850, 8th Floor]
                     vs.
13                                         [PROPOSED] ORDER GRANTING
     HEI HOTELS, L.L.C., A DELAWARE        STIPULATION TO DISMISS CASE
14   LIMITED LIABILITY                     WITH PREJUDICE
     CORPORATION; MERRITT
15   HOSPITALITY, LLC, A DELAWARE          [Stipulation Filed and Served
     LIMITED LIABILITY                     Concurrently Herewith]
16   CORPORATION; PASADENA
     HOTEL OPERATOR, INC., A               Complaint 04/10/2020
17   DELAWARE CORPORATION; AND             Trial Date: 08/31/2021
     DOES 1 THROUGH 50, INCLUSIVE,
18
                     Defendants.
19
20
21
22
23
24
25
26
27
28

              [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS CASE
     73425076v.1
 Case 2:20-cv-04374-RGK-MRW Document 29 Filed 07/26/21 Page 2 of 2 Page ID #:277



 1                                        [PROPOSED] ORDER
 2            The Court, having considered the Stipulation to Dismiss Case with Prejudice, and
 3   good cause appearing, hereby ORDERS THAT:
 4            1.    This case as to all defendants and all causes of action is dismissed with
 5                  prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1);
 6            2.    Each party is to bear its own attorneys’ fees and costs; and
 7            3.    All future hearings are taken off calendar.
 8            IT IS SO ORDERED.
 9
            July 26, 2021
     Date: ________________                         ________________________
10
                                                    Hon. R. Gary Klausner
11                                                  United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      -1-
              [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS CASE
     73425076v.1
